Case 5:20-cv-00124-LGW-BWC Document 13 Filed 02/18/21 Page 1 of 1

Gnited States District Court
for the Southern District of Georgia

 

Waycross Dtbision

SAIM SARWAR,

Plaintiff,

CV 520-124

V.
JAY NIDHI INC.,

Defendant.

ORDER

 

Before the Court is Plaintiff Saim Sarwar’s notice of
voluntary dismissal, dkt. no. 12, wherein he notifies the Court
that he wishes to dismiss all claims asserted in this action
with prejudice. The notice complies with Federal Rule of Civil
Procedure 41(a) (1) (A) (i). Accordingly, all claims asserted in
this action are DISMISSED with prejudice. Each party shall bear
its own fees and costs. The Clerk is DIRECTED to close this

case.

SO ORDERED, this lS day of February, 2021.

 

HON | VASA GODBEY WOOD, JUDGE
UNI STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
